07/23/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0116


                                      DA 21-0116
                                   _________________

PF2 LEASING, LLC,

               Intervenor and Appellant,

       vs.                                                       ORDER

JIM GALIPEAU,

               Receiver and Appellee.
                                  _________________

      Upon consideration of Intervenor and Appellant’s motion for extension of time, and
good cause therefore,
      IT IS HEREBY ORDERED that Appellant’s reply brief shall be filed on or before
August 17, 2021.
      No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                July 23 2021